PER CURIAM.
We reverse the order granting Keller Industries’ motion for summary final judgment. The record reveals that genuine issues of material fact remain unresolved in this case regarding, inter alia, whether Keller had affixed a duty rating label to its ladder prior to distribution. See Am. Cyanamid Co. v. Roy, 498 So.2d 859 (Fla.1986); Giddens v. Denman Rubber Mfg. Co., 440 So.2d 1320 (Fla. 5th DCA 1983). These questions of fact are more properly resolved by a jury. See Moore v. Morris, 475 So.2d 666 (Fla.1985).
REVERSED.
SHAHOOD, HAZOURI, JJ., and MIHOK, A. THOMAS, Associate Judge, concur.